DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the height of the side surface could be since we do not know the height of the water given the amendment to claim 2.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Taylor (US 2018/0168133).
In re claims 1 and 20, with reference to [0026] and Figure 4, Taylor discloses an insect rearing system comprising: a vessel comprising at least one interior surface defining a volume; a liner comprising a liner material, the liner having a shape corresponding to a shape of the interior surface, the liner configured to be disposed within the volume to establish a cavity within which water, insect larvae, and insect larvae food may be disposed and maintained; a divider (590) disposed within the vessel, the divider configured to define a one or more cavities within an interior of the vessel; and wherein the vessel defines an opening configured to receive the liner and to allow the liner to substantially conform to the shape of the interior surface. Given the structure, the claimed method steps would be inherently performed.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Weng (US 2014/0069928).
In re claim 1, with reference to Figures 3 and 4, Weng discloses an insect rearing system comprising: a vessel (14a) comprising at least one interior surface defining a volume; a liner (12a) comprising a liner material, the liner having a shape corresponding to a shape of the interior surface, the liner configured to be disposed within the volume to establish a cavity within which water, insect larvae, and insect larvae food may be disposed and maintained; a divider (50a) disposed within the vessel, the divider configured to define a one or more cavities within an interior of the vessel; and wherein the vessel defines an opening configured to receive the liner and to allow the liner to substantially conform to the shape of the interior surface.
In re claim 4, with reference to Figure 3, Weng discloses the divider is placed on top of the liner within the vessel, wherein the divider is configured to divide the cavity into a plurality of discrete cavities.

Claim(s) 1, 8, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McLaren (4,192,443).
In re claims 1, 8, and 16, with reference to Figure 8, McLaren discloses a vessel (14a) comprising at least one interior surface defining a volume; a liner (12a) comprising a liner material, the liner having a shape corresponding to a shape of the interior surface, the liner configured to be disposed within the volume to establish a cavity within which water, insect larvae, and insect larvae food may be disposed and maintained; a divider (50a) disposed within the vessel, the divider configured to define a one or more cavities within an interior of the vessel; and wherein the vessel defines an opening configured to receive the liner and to allow the liner to substantially conform to the shape of the interior surface, wherein the liner is disposed within the vessel and over the divider, wherein the divider is configured to divide the cavity into a plurality of discrete cavities, wherein the divider defines a grid structure defining a two-dimensional array of openings, wherein the liner is disposed over the grid structure, each opening in the two-dimensional array establishing a discrete cavity, wherein the grid structure comprises a first member and a second member, and the first member substantially perpendicular to the second member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2018/0168133).
In re claim 2, with reference to [0026], Taylor discloses wherein the liner is disposed within the vessel and comprises: a quantity of water and a population of insect larvae. Not specifically disclosed is a quantity of food for the insect larvae. However it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided food for the larvae in order to keep the larvae alive.
In re claim 3, with reference to [0026] and Figures 3 and 4, Taylor discloses the interior surface defines a lower surface and a side surface of the volume. Not specifically disclosed is the side surface having a height of at least 0.5 cm greater than the depth of the water. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided any suitable amount of water to provide an optimum environment, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 19, Taylor discloses the claimed invention except for the vessel and the liner being translucent or transparent. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the vessel and liner to be made from any known, suitable material, including material that is translucent or transparent in order to make the contents more easily visible, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US 2014/0069928) in view of Duckworth (US 2006/0266292).
In re claims 5-7, with reference to Figures 3 and 4, it appears that Weng discloses at least one pore (open ends) in the divider having a size that is selected based on the material to allow through the pore.
However if not, Duckworth discloses an insect container having a divider comprising at least one pore with a size selected based on the material to allow through the pore. The advantage of this is to have separate sections for food and water while still allowing the insects to travel from section to section. 
Not disclosed is pores of different sizes. However, it would have been an obvious matter of design choice to have modified the pore sizes to be different sizes in order to accommodate different sized or aged insects, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaren (4,192,443).
In re claim 17, McLaren discloses the claimed invention except for a plurality of first and second members. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dividers to include a plurality of first and second members in order to create more distinct sections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Not disclosed is removable first and second members. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dividers to be removable in order to make the device separable or customize the amount of sections, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 21-24 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2018/0168133) In view of McLaren (4,192,443).
In re claims 21-24, Taylor discloses the claimed invention as described above including dividers, a liner, and water within the distinct cavities. Not specifically disclosed is the liner being positioned over the divider.
McLaren discloses a vessel (14a) comprising at least one interior surface defining a volume; a liner (12a) comprising a liner material; a divider (50a) disposed within the vessel, the divider configured to define a one or more cavities within an interior of the vessel, wherein the liner is disposed within the vessel and over the divider. The advantage of this is the protect the entire vessel including the divider portion. Therefore it would have been obvious to one having ordinary skill in the art to have placed the liner above the divider, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Taylor discloses the insect tray contains water but does not specifically disclose the water delivery system. The examiner takes Official Notice that tubes are old and well-known in the art as a form of water delivery. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the system of Taylor to include a tube in order to deliver water to the tray.
In re claims 33 and 34, McLaren discloses wherein the divider is configured to divide the cavity into a plurality of discrete cavities, wherein the divider defines a grid structure defining a two-dimensional array of openings, wherein the liner is disposed over the grid structure, each opening in the two-dimensional array establishing a discrete cavity, wherein the grid structure comprises a first member and a second member, and the first member substantially perpendicular to the second member. McLaren discloses the claimed invention except for a plurality of first and second members. However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dividers to include a plurality of first and second members in order to create more distinct sections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Not disclosed is removable first and second members. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dividers to be removable in order to make the device separable or customize the amount of sections, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
In re claims 35-36, Taylor as modified by McLaren disclose the claimed invention except for the dividers being removable in sequence. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dividers to be removable in order to make the device separable and to modify the number of cavities, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claims 9-15, 18, and 25-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Attempts were made to reach out to the Applicant to discuss allowable subject matter, however no call was returned.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L BARLOW/Primary Examiner, Art Unit 3644